DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/24/2020 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 38-55 in the reply filed on 2/25/2019 is acknowledged.
Claims 56 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2019.

Claim Status
Claims 38, 40, 41, 43-57 are pending. 
Claims 1-37, 39, 42 are cancelled.
Claims 56 and 57 are withdrawn as being directed to a non-elected invention.
Claims 38, 40, 41, 43-55 have been examined.
Claims 38, 40, 41, 43-55 are rejected.

Priority
The instant application filed 12/28/2016 is a continuation of 13824132, filed 05/03/2013, now U.S. Patent #9566311 and having 3 RCE-type filings therein. 13824132 is a national stage entry of 

Information Disclosure Statement
The Examiner has considered the references provided in the 10/16/2020 Information Disclosure Statement, and provides a signed and dated copy of such herewith.


Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see page 6, filed10/16/202, and claim amendments, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejection of claims 38, 40, 41, 43-55 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejection of claims 38, 40, 41, 43-55 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 38, 40, 41, 43, 45-50 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO 2008/150305, Leonard et al., published 12/11/2008 (Leonard, previously provided) in view of Product Monograph DURATOCIN™ (Carbetocin Injection), 20 pages, March 2006 (Duratocin, previously provided) and US 2007/0249522, Shirley and Hora, published 10/25/2007 (SH).
Instant claim 38 is directed to an aqueous liquid composition comprising 1) carbetocin or a pharmaceutically acceptable salt thereof at a concentration in the composition from 0.05 mg/mL to 0.5 mg/mL, and a buffering agent selected from succinic acid and citrate-phosphate buffer, wherein the pH of the composition is from 5.1 to 5.9, and wherein after being stored for 24 months at 25°C, the composition has a sum of impurities of less than 5% of the total weight of the impurities and carbetocin or pharmaceutically active salt thereof in the composition.
Leonard extensively evaluates pH to determine stability of formulations of carbetocin, Example 1, including Table 1 from page 24 to page 27.  Leonard develops its formulations for treating and preventing autism disorders, see page 6, line 28 to page 7, line 12. 
Leonard extensively evaluates pH to determine stability of aqueous liquid formulations of carbetocin, Example 1, including Table 1 from page 24 to page 27.  


    PNG
    media_image1.png
    605
    1166
    media_image1.png
    Greyscale

Based on Figure 2/4, the absolutely clear conclusion that one of ordinary skill in the art would arrive at is that for the lowest generation of impurities the pH should be between 4.5 and 6.0. It would be reasonable to set any range of pH within 4.5 and 6.0 for the pH of a composition comprising oxytocin or an oxytocin derivative such as the common carbetocin, or derivative of carbetocin (this also a derivative and analog of oxytocin) either arbitrarily or by routine optimization given the strong data in this figure – please note the small differences in total impurities for results at pH 5.0 and 6.0, for both buffers, especially related to the higher levels of impurities at all other evaluated pH values other than at pH 4.5 (which is close to pH 5.0), most clearly suggesting to one of ordinary skill in the relevant art that similar carbetocin/oxytocin derivatives/analogues would reasonably be expected to be more stable anywhere in this pH range, that is, anywhere, between any two values as may be determined by routine optimization, between 5.0 and 6.0 (and secondarily anywhere between pH 4.5 and pH 6.0). Applying Leonard’s teachings regarding pH for a stable composition to instant claim 38, the pH range of 5.1 to 5.9 for the composition would have been obvious, and an obvious starting point for further evaluation and optimization. Leonard’s pH 4.5-6.0 
Whereas the Leonard does not claim specific mg/ml doses, its specification providing some dosages based on ug/kg body weight, and Leonard, page 11, lines 5-26 teaches multiple microgram amounts and ranges for treatment of neurological and psychiatric disorders. However, Leonard does not explicitly teach claim 38’s carbetocin range of from 0.50 to 0.5 mg/mL.
Duratocin, however, teaches that carbetocin is an uterotonic agent (provided to promote postpartum uterine contraction), and that the standard unit dose is 1 ml as an aqueous solution at a concentration of 100 micrograms per milliliter, page 1 (this is administered as a single intravenous dose, page 7). This is equivalent to 0.1 mg/ml, which falls within claim 38’s carbetocin range of from 0.50 to 0.5 mg/mL. It would have been obvious to prepare doses of carbetocin at or around the same dose or dose range of a known commercially carbetocin because this is a reasonable starting point for a competing commercial product in aqueous liquid form, this used as an uteronic agent, page 1 of DURATOCIN.  This renders obvious the claimed concentration range of claim 38 which encompasses the known standard concentration of liquid product of DURATOCIN (after solubilizing the lyophilized carbetocin powder), see MPEP 2311.03 I.
While Leonard teaches multiple buffers across a wide pH range, generally using buffers appropriate for the respective pH being evaluated, see for instance Table 18, page 46, which includes the use of citrate buffer from pH 3.0 through pH 7.0 and phosphate buffer from pH 6.0 through pH 8.0, and DURATOCIN teaches its commercial product when prepared for use having a concentration within claim 38’s carbetocin range, neither Leonard nor DURATOCIN explicitly evaluate carbetocin in an aqueous liquid composition with a buffering agent selected from succinic acid and citrate-phosphate buffer.
Regarding the succinate buffer, with Leonard having identified the optimum pH range for stability of the oxytocin analogue carbetocin to be between 4.5 and 6.0, SH in paragraphs 3-9 reviews prior evaluations with different buffers, some of which were reported to cause pain upon injection, and in paragraph 11 teaches “inventors' discovery that pharmaceutical formulations buffered with succinate cause less pain on injection than formulations containing more commonly used buffers, such as phosphate, acetate and citrate buffers.” SH thus teaches the clear advantage of using a succinate 
When selecting a buffer for a carbetocin aqueous solution, such as in the range of concentration of DURATOCIN’s standard prepared aqueous solution, providing improvements from Leonard with regard to pH range and considering buffers including those evaluated by Leonard, when also knowing the teachings of SH it would have been obvious to use succinate buffer as a buffering agent.
It would have been obvious based upon substitution of a buffer, succinate, known in the art in order to achieve the advantage that would result in reduced pain for a subject receiving the dosage of carbetocin (note that per pages 1 and 2 of DURATOCIN its formulation in for injection so one of ordinary skill in the art would expect that there would be the same or similar advantage as SH when using succinate for injection of carbetocin aqueous solutions.
The obvious to try rejection is based upon:
1. at the time of the invention, the need for stability of oxytocin analogues at room or higher temperatures was a recognized problem in the art, clearly established by the work and evaluations of Leonard;
2. as to buffers, Leonard had evaluated a limited number of common biologically acceptable buffers across a wide pH range, and SH had identified succinate as a buffer that resulted in less pain upon injection and whose buffer ranges overlapped with Leonard’s most stable pH range of 4.5 to 6.0;
3. given the clear teachings of Leonard as to the most stable pH range of 4.5 to 6.0 for carbetocin, one of ordinary skill in the art could have pursued using appropriate buffers for the pH range of 4.5 to 6.0, including succinate, in order to evaluate how much it would reduce pain upon injection.
Accordingly, it would have been obvious to try to use a succinate buffer or buffering agent in a carbetocin formulation at the concentration of DURATOCIN’s standard dosage aqueous solution, this also instantly claimed in claim 45.
It also would have been obvious to use the succinate buffer or buffering agent based on simple substitution of one known element with another to obtain predictable results. Leonard’s buffers were 
Regarding the claimed result after storage regarding impurities, this is a reasonably expected result of the compound when formulated at the pH range made obvious by Leonard using known buffers suitable for the pH range and peptides, and would have also been a function of the initial purity of the components in the composition, and readily obtainable by routine experimentation following standard optimization protocols such as set forth in Leonard.
Additionally, it would have been obvious to improve the compositions and formulations of the aqueous solutions of the DURATOCIN carbetocin preparations by incorporating the pH range, antioxidant, and other related teachings of Leonard in order to improve the quality of such formulations, particularly for decreasing degradation during storage to improve the shelf life of an aqueous solution, thereby avoiding the need for the preparation at site of use from powder, thus simplifying use and reducing chance of contamination, by using a known technique to improve similar products in the same way. DURATOCIN has a base product upon which the claimed invention can be seen as an improvement.  It would have been obvious to apply these teachings for formulations having concentration ranges encompassing and near the dosage of Duratocin because Duratocin provides a standard commercial dosage and concentration. Leonard contained a comparable product and formulations, specifically teaching the advantages of a pH range to improve product quality during storage, and its work toward pH optimization with other additives to carbetocin could readily be applied to other carbetocin concentrations such as those at and around the standard concentration of DURATOCIN, and SH taught that succinate buffer not only would be suitable in the same range shown best by Leonard but also that its use reduced pain upon injection. One of ordinary skill in the art, seeing the advantages of the improvements of Leonard and recognizing their applicability, and the advantage of reduced pain upon injection by using succinate buffer, could have applied the known “improvement” technique in the same way at and around the dosage concentration of Duratocin, and the results would have been predictable to one of ordinary skill in the art.

Claim 43, specifying the buffering agent in the claim 38 composition to be succinic acid,, and claim 45, wherein only one buffering agent is present, also would have been obvious based on the rejection above of claim 38 for succinic acid as the buffering agent.
Claims 40 and 41 also would have been obvious, directed to narrower pH ranges, these being well within the broader range of Leonard and readily determinable by routine optimization with a desired range known in the art, this being between 4.5 and 6.0.
Claim 46, narrowing the concentration of carbetocin or pharmaceutically acceptable salt thereof to from 0.05 mg/mL to 0.1 mg/mL, would have been obvious based on this narrower claimed range touching the DURATOCIN commercial product’s standard unit dose concentration of 100 micrograms per milliliter, as noted above equivalent to 0.1 mg/ml, this being claim 46’s range’s upper value, see MPEP 2144.05, stating in part “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists,” and noting that DURATOCIN’s value while not a range clearly touches the claimed range. Further regarding the claiming of ranges touching or near the concentration value of DURATOCIN for its injectable aqueous solution comprising carbetocin, MPEP 2144.05 II states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Claim 47 depends from claim 38 and states that the composition further comprises an anti-oxidant (synonymous with antioxidant lacking the hyphen). Leonard teaches adding antioxidants among other added components to aqueous solutions, see page 19, lines 33-35, so one of ordinary skill in the art at the time of Applicant’s invention would have recognized that an antioxidant would have been among the additional components routinely added to carbetocin compositions, including those in aqueous liquid form, and claim 47 accordingly would have been obvious.
Claim 48 further modifies claim 47 in that the anti-oxidant is methionine or EDTA or a combination of these. Leonard, page 16, lists methionine as an amino acid to be added, albeit as a buffer, and teaches adding EDTA albeit as a chelating agent, page 11 line 2, generally as an excipient, page 16 line 20, as a “significant factor in increasing permeation”, page 29 line 7, and the “most significant factor in cytotoxicity”, page 29, lines 9-10, this taken to mean in reducing cytotoxicity given that page 29, lines 8-9 
Claim 49 depends from claim 47 and claims the concentration of the anti-oxidant is from 0.05 mg/ml to 5 mg/ml. This is rendered obvious on two bases. First, MPEP 2144.05 II A states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” Applicant has not set forth any criticality of this claimed range. Second, Leonard teaches adding EDTA to formulation compositions at 2-5 mg/ml, Table 14, page 47, and 3.5 mg/ml elsewhere, e.g., page 50 line 14, and Table 24. Because these levels fall within claim 49’s claimed range that range is prima facie obvious, see MPEP 2144.05 as to similar ranges and overlapping ranges, and also MPEP 2131.03 I.
Claim 50 depends from claim 47, the composition there claiming an anti-oxidant, and states that the composition further comprises an isotonicity agent.  Leonard, page 45, lines 26-27, teaches that all of its formulations for a buffer and pH range carbetocin formulation stability evaluation are in isotonic NaCl. This would suggest to one of ordinary skill in the art to provide carbetocin formulations, which per the rejection of claim 47 above would have been obvious to include an anti-oxidant, to also comprise an agent such as NaCl to provide the formulation in an isotonic form. This is at least because isotonicity is relevant to administering formulations to a subject such as via intravenous route, to not disrupt the body physiology nor the transition of the active agent into the blood stream. Leonard, page 19, line 33 to page 
Claim 55 is directed to a kit comprising the liquid composition of claim 38 and a container for the composition, optionally with separate injection means, optionally with instructions for administration of the composition.  The optional language of the latter two phrases is interpreted to give no additional weight to, nor to limit the claims.  See MPEP 2111.04, which states in part, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”
Leonard, page 20, lines 2-8, states in part, “The formulations may be presented in unit-dose or multi-dose containers. . . .  Preferred unit dosage formulations are those containing a daily dose or unit, daily sub-dose, as described herein above, or an appropriate fraction thereof, of the active ingredient(s).”  Thus, Leonard teaches and suggests providing its pH-adjusted carbetocin formulations (which may comprise other components as repeatedly set forth and exemplified in Leonard) in containers, making obvious the carbetocin, pH range and container limitations of claims 38 and 55, and Duratocin makes obvious the carbetocin concentration range, as set forth for claim 38 (this concentration also prima facie obvious per MPEP 2144.05 II A), and also provides its carbetocin in a container, an ampoule.  Further, one of ordinary skill in the art, including the commercial end of the art, would recognize the need to place a formulation comprising the active agent carbetocin in a container to sell and distribute the same, as clearly supported by Duratocin. Alternatively, the recitation of “kit” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Here the structural limitations of claims 62 and 63 are able to stand on their own without further limiting from the preamble term “kit”.


Response to Arguments
Applicant's arguments filed 10/16/20 have been fully considered but they are not persuasive. 
Leonard’s teachings, particularly of the best stability results in the pH range of 4.5 to 6.0 with a number of buffers effective to buffer in that advantageous pH range, provides a strong foundation for improving the stability of carbetocin formulations that are at and around the concentration of the aqueous solution for injection of DURATOCIN. This helps answer the “need” set forth on pages 6 to 7.
The Examiner notes that Applicants’ arguments, page 7 forward to page 10, are focused on disputing the validity of the “obvious to try” rejection. While the Examiner will address these arguments immediately below, this was not the only rationale of rejection.
Applicant, page 8, argues that Shirley provides no basis to modify Leonard’s teachings nor a reasonable expectation that such a modification “would result in a stable composition as claimed.” Also on page 8 Applicant argues that one of ordinary skill in the art would be “more concerned with formulation stability than the possibility of reducing pain associated with injection” arguing that pain upon injection “is a secondary consideration as compared to formulation stability, which has a more direct impact on efficacy and safety.”
This is unpersuasive because it is Leonard’s teaching of the criticality of pH range, e.g., 4.5 to 6.0, for best stability, with the buffers Leonard evaluated, that guides one of ordinary skill in the art to this pH range for carbetocin and related compounds, and it is Shirley that provides a teaching of a further improvement, to reduce pain upon injection. It merely remains to one of ordinary skill in the art to evaluate the level of improvements in pain reduction and the relative stability upon storage to determine the overall desirability of the modified formulation. There was a motivation to modify as above, and a reasonable expectation of success, and albeit perhaps not a precisely foreseeable as Applicant would want to sustain the rejection, still within the boundaries of what is accepted by the Office to be reasonably predictable and 
Applicants’ references to Shirley’s data in its Figures 3-5, page 9, is not persuasive because this merely compares stability of a different compound under different conditions including concentrations and pH values, the latter however indicating most favorable stability by monomer evaluation with succinate at pH 6.0 vs. at pH 6.5, Figure 4. These compositions differ from those of Leonard so would not be expected to be predictive at a very high level of applicability.
Applicant, page 10 first paragraph, argues against the “simple substitution” rationale, arguing that “the record does not support a finding that the effects of a succinate buffer on the stability of an aqueous liquid carbetocin composition would be predictable.”  At the end of this paragraph Applicant concludes, “Thus, the record does not support the factual findings required to support an “obvious to try” rationale.”
The Examiner is unclear whether this paragraph pertains to the “simple substitution” or the “obvious to try” rationale. As to a “finding” regarding succinate buffer on stability of an aqueous liquid carbetocin composition, the following, from page 8 above, supports this, “Regarding the claimed result after storage regarding impurities, this is a reasonably expected result of the compound when formulated at the pH range made obvious by Leonard using known buffers suitable for the pH range and peptides.” That is, even considering arguments and statements, including from the Wisniewski Declaration cited on page 10 of the 10/16/2020 Remarks, the strong teachings of Leonard regarding the “sweet spot” for carbetocin (and related compounds) at pH 4.5 to 6.0, combined with succinate being evaluated in the same range (at pH 6.0), one of ordinary skill in the art would have reasonably expected a favorable stability result upon storage.
Applicants’ further arguments against this quoted phrase from page 8, on its page 10, last paragraph, is found unpersuasive because as Applicants admit “these experiments are not directly comparable.” Further, Leonard’s greatest stability at pH 5.0 is only slightly more stable that results at pH 6.0, see Figure 2/4 above, so does not add substantial weight to the arguments.
Applicant page 11 top paragraph, disputes the relevance of the Office Action’s statement regarding initial impurities, and characterizes this as “pure speculation.”  Beyond any actual differences in initial impurities in Leonard versus Applicant’s evaluations, which the Office is not in a position to 
Applicants, pages 11-13, argues that given Leonard’s statements of more stability in acetate buffer than other buffers over the pH range of 4.5 to 6.0, in the first paragraph of this section stating, “a person of ordinary skill in the art would not have had an objective reason or motivation to use a succinate buffer in place of Leonard’s acetate buffer.”
This taken absolutely would never allow for substitutions of one compound evaluated in a second reference over another in a first reference, and is unpersuasive. The motivation as set forth above was based on the advantage of less pain upon injection, and further supported as set forth above.
Arguments regarding IGF-1 versus carbetocin also are not persuasive given the overall teachings of the references, Leonard clearly setting forth the favored pH range for carbetocin stability with both acetate and citrate buffer systems.
Regarding Applicants’ arguments that “the cited references do not provide the required expectation of success,” pages 19-20, which appears to apply to either the combination of Leonard with Shirley as well as of Leonard with Mohan, the rejection does articulate a reasonable expectation of success in the obvious to try rationale, see rejection above, and the application of holdings from the cited 

2.	Claims 38, 40, 41, 44-50 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO 2008/150305, Leonard et al., published 12/11/2008 (Leonard, previously provided) in view of Product Monograph DURATOCIN™ (Carbetocin Injection), 20 pages, March 2006 (Duratocin, previously provided) and Mohan, Buffers, Calbiochem 2003, 37 pages (Mohan).
Instant claim 38 is directed to an aqueous liquid composition comprising 1) carbetocin or a pharmaceutically acceptable salt thereof at a concentration in the composition from 0.05 mg/mL to 0.5 mg/mL, and a buffering agent selected from succinic acid and citrate-phosphate buffer, wherein the pH of the composition is from 5.1 to 5.9, and wherein after being stored for 24 months at 25°C, the composition has a sum of impurities of less than 5% of the total weight of the impurities and carbetocin or pharmaceutically active salt thereof in the composition.
Leonard extensively evaluates pH to determine stability of formulations of carbetocin, Example 1, including Table 1 from page 24 to page 27.  Leonard develops its formulations for treating and preventing autism disorders, see page 6, line 28 to page 7, line 12. 
Leonard extensively evaluates pH to determine stability of aqueous liquid formulations of carbetocin, Example 1, including Table 1 from page 24 to page 27.  
A particularly relevant summary of the pH stability of carbetocin is found in Figure 2/4, which depicts percent total impurities from 0 to 3 months in carbetocin formulations/compositions in different buffers across a wide range of pH values:

    PNG
    media_image1.png
    605
    1166
    media_image1.png
    Greyscale

Based on Figure 2/4, the absolutely clear conclusion that one of ordinary skill in the art would arrive at is that for the lowest generation of impurities the pH should be between 4.5 and 6.0. It would be reasonable to set any range of pH within 4.5 and 6.0 for the pH of a composition comprising oxytocin or an oxytocin derivative such as the common carbetocin, or derivative of carbetocin (this also a derivative and analog of oxytocin) either arbitrarily or by routine optimization given the strong data in this figure – please note the small differences in total impurities for results at pH 5.0 and 6.0, for both buffers, especially related to the higher levels of impurities at all other evaluated pH values other than at pH 4.5 (which is close to pH 5.0), most clearly suggesting to one of ordinary skill in the relevant art that similar carbetocin/oxytocin derivatives/analogues would reasonably be expected to be more stable anywhere in this pH range, that is, anywhere, between any two values as may be determined by routine optimization, between 5.0 and 6.0 (and secondarily anywhere between pH 4.5 and pH 6.0). Applying Leonard’s teachings regarding pH for a stable composition to instant claim 38, the pH range of 5.1 to 5.9 for the composition would have been obvious, and an obvious starting point for further evaluation and optimization. Leonard’s pH 4.5-6.0 clearly suggested range substantially overlaps with the claimed 5.1 to 5.9 range and this is another indicia of the obviousness of the compositions at this claimed pH range.
Whereas the Leonard does not claim specific mg/ml doses, its specification providing some dosages based on ug/kg body weight, and Leonard, page 11, lines 5-26 teaches multiple microgram 
Duratocin, however, teaches that carbetocin is an uterotonic agent (provided to promote postpartum uterine contraction), and that the standard unit dose is 1 ml as an aqueous solution at a concentration of 100 micrograms per milliliter, page 1 (this is administered as a single intravenous dose, page 7). This is equivalent to 0.1 mg/ml, which falls within claim 38’s carbetocin range of from 0.50 to 0.5 mg/mL. It would have been obvious to prepare doses of carbetocin at or around the same dose or dose range of a known commercially carbetocin because this is a reasonable starting point for a competing commercial product in aqueous liquid form, this used as an uteronic agent, page 1 of DURATOCIN.  This renders obvious the claimed concentration range of claim 38 which encompasses the known standard concentration of liquid product of DURATOCIN (after solubilizing the lyophilized carbetocin powder), see MPEP 2311.03 I.
While Leonard teaches multiple buffers across a wide pH range, generally using buffers appropriate for the respective pH being evaluated, see for instance Table 18, page 46, which includes the use of citrate buffer from pH 3.0 through pH 7.0 and phosphate buffer from pH 6.0 through pH 8.0, and DURATOCIN teaches its commercial product when prepared for use having a concentration within claim 38’s carbetocin range, neither Leonard nor DURATOCIN explicitly evaluate carbetocin in an aqueous liquid composition with a buffering agent selected from succinic acid and citrate-phosphate buffer.
Regarding the citrate-phosphate buffer, this is interpreted for this rejection to be the combination of citrate and phosphate to form a combined citrate-phosphate buffer, this interpretation consistent with the statements about this providing apparently superior results in Applicant’s Example 7. Regarding this buffer for the composition as claimed, Leonard identified the optimum pH range for stability of the oxytocin analogue carbetocin to be between 4.5 and 6.0, and Mohan teaches common buffers for use in biological systems that one of ordinary skill in the art would reasonably select a buffer that extends across this range.
Mohan teaches pH ranges for use of citrate-phosphate buffer and other common biologically acceptable buffers. Mohan, pages 18-21, teaches preparation of common buffers for use in biological systems and their pH ranges. Many of these buffers are also used in Leonard: citrate, acetate and 
Buffer
Stated pH range
Midpoint of stated pH range
Midpoint difference from 5.251 
Citrate 
3.0 to 6.2
4.6
0.65
Acetate
3.6 to 5.6
4.6
0.65
Citrate-Phosphate
2.6 to 7.0
4.8
0.45
Phosphate
5.8 to 8.0
6.9
1.65

5.25 is the midpoint of Leonard’s pH range of 4.5 to 6.0.
Note that citrate-phosphate is the only buffer in this short list that was not evaluated by Leonard. Given these ranges, with citrate and citrate-phosphate buffers being the only ones to fully encompass Leonard’s pH range of 4.5 to 6.0, it would have been obvious and also obvious to try both the citrate and the citrate-phosphate buffers in the pH range of 4.5 to 6.0 established as most effective for stability by Leonard with carbetocin as instantly claimed. Additionally, given the buffers’ ranges midpoints difference from the midpoint of Leonard’s pH range of 4.5 to 6.0, one would have been motivated to try the citrate-phosphate buffer because it has the closest midpoint to that range of Leonard.
The obvious to try rejection is based upon:
1. at the time of the invention, the need for stability of oxytocin analogues at room or higher temperatures was a recognized problem in the art, clearly established by the work and evaluations of Leonard;
2. as to buffers, Leonard had evaluated a limited number of common biologically acceptable buffers across a wide pH range, and Mohan also had identified 4 of the common biologically acceptable buffers whose buffer ranges overlapped or encompassed Leonard’s most stable pH range of 4.5 to 6.0;
3. given the clear teachings of Leonard as to the most stable pH range of 4.5 to 6.0 for carbetocin, one of ordinary skill in the art could have pursued the known potential solutions to stabilize carbetocin using appropriate buffers for the pH range of 4.5 to 6.0, including the two set forth above in Mohan, citrate and citrate-phosphate, these fully encompassing pH 4.5 to 6.0, with a reasonable expectation of success. The citrate-phosphate buffer, having a closer midpoint of range to the midpoint of 
Accordingly, it would have been obvious to have further modified the stable carbetocin formulations of Leonard so as to have included citrate-phosphate buffer including at the concentration ranges encompassing the concentration of the aqueous solution of DURATOCIN.
It also would have been obvious to use the citrate-phosphate buffer based on simple substitution of one known element with another to obtain predictable results. Leonard’s buffers, including citrate buffer and phosphate buffer were known in the art as effective at certain pH values. The broader pH range of citrate-phosphate buffer was known in the art, Mohan’s informing that this fully encompasses Leonard’s optimum pH 4.5 to 6.0 range (as does citrate buffer, but citrate-phosphate buffer shifting to higher pH, with its midpoint of pH range advantageously closer to the midpoint of 4.5 to 6.0). One of ordinary skill in the art could have substituted one buffer for another, motivated by wanting to better encompass the 4.5 to 6.0 pH range of Leonard with a buffer whose midpoint is closer to that of the midpoint of 4.5 to 6.0, and given the known effects of these types of buffers the results of the substitution would have been predictable. The midpoint of citrate-phosphate buffer’s pH range being closer to the midpoint of Leonards’ 4.5 to 6.0 range, 5.25, also suggests that citrate-phosphate could be superior to either the citrate or the phosphate buffers evaluated by Leonard when used in storage with oxytocin analogues, based on superior buffering capacity over the relevant range.
Regarding the claimed result after storage regarding impurities, this is an inherent property of the compound when formulated in the citrate-phosphate buffer at the pH range made obvious by Leonard. Additionally, this is a reasonably expected result of the compound when formulated at the pH range made obvious by Leonard using known buffers suitable for the pH range and peptides, and would have also been a function of the initial purity of the components in the composition, and readily obtainable by routine experimentation following standard optimization protocols such as set forth in Leonard.
Additionally, it would have been obvious to improve the compositions and formulations of DURATOCIN by incorporating the pH range, antioxidant, and other related teachings of Leonard in order to improve the quality and utilities of it aqueous liquid formulations that had short shelf life, particularly for decreasing degradation during storage, that is, by using a known technique to improve similar products in 
Accordingly, claim 38 would have been obvious.
Claim 44, specifically directed to citrate-phosphate buffer, and claim 45, wherein only one buffering agent is present, also would have been obvious based on the rejection above of claim 38 focusing on the citrate-phosphate buffer.
Claims 40 and 41 also would have been obvious, directed to narrower pH ranges, these being well within the broader range of Leonard and readily determinable by routine optimization with a desired range known in the art, this being between 4.5 and 6.0.
Claim 46, narrowing the concentration of carbetocin or pharmaceutically acceptable salt thereof to from 0.05 mg/mL to 0.1 mg/mL, would have been obvious based on this narrower claimed range touching the DURATOCIN commercial product’s standard unit dose concentration of 100 micrograms per milliliter, as noted above equivalent to 0.1 mg/ml, this being claim 46’s range’s upper value, see MPEP 2144.05, stating in part “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists,” and noting that DURATOCIN’s value while not a range clearly touches the claimed range. Further regarding the claiming of ranges touching or near the 
Claim 47 depends from claim 38 and states that the composition further comprises an anti-oxidant (synonymous with antioxidant lacking the hyphen). Leonard teaches adding antioxidants among other added components to aqueous solutions, see page 19, lines 33-35, so one of ordinary skill in the art at the time of Applicant’s invention would have recognized that an antioxidant would have been among the additional components routinely added to carbetocin compositions, including those in aqueous liquid form, and claim 47 accordingly would have been obvious.
Claim 48 further modifies claim 47 in that the anti-oxidant is methionine or EDTA or a combination of these. Leonard, page 16, lists methionine as an amino acid to be added, albeit as a buffer, and teaches adding EDTA albeit as a chelating agent, page 11 line 2, generally as an excipient, page 16 line 20, as a “significant factor in increasing permeation”, page 29 line 7, and the “most significant factor in cytotoxicity”, page 29, lines 9-10, this taken to mean in reducing cytotoxicity given that page 29, lines 8-9 state, “The optimal formulations as predicted by DOE included EDTA and Me-β-CD.”  The function of EDTA in the formulations of Leonard is not restricted from acting as an anti-oxidant merely by Leonard’s statements of alternative functions.  The same applies for methionine.  A compound has inherent properties that cannot be stripped from it by differing language.  Additionally, the anti-oxidant property of EDTA is not a newly discovered property, evidenced at least by Applicant’s own admission in the noted paragraph 0031, “The compositions of this aspect of the invention comprise an anti-oxidant. The anti-oxidant may be any anti-oxidant commonly used in the art, for example any anti-oxidant approved for use as a pharmaceutical excipient. For example, the anti-oxidant may be methionine, EDTA, butylated hydroxy toluene, sodium metabisulfite etc.”  Accordingly, because Leonard teaches the addition of both methionine and EDTA to its formulations, and also because these are known in the art to have anti-oxidant function, claim 48 would have been obvious.
Claim 49 depends from claim 47 and claims the concentration of the anti-oxidant is from 0.05 mg/ml to 5 mg/ml. This is rendered obvious on two bases. First, MPEP 2144.05 II A states, “Generally, differences in concentration or temperature will not support the patentability of subject matter 
Claim 50 depends from claim 47, the composition there claiming an anti-oxidant, and states that the composition further comprises an isotonicity agent.  Leonard, page 45, lines 26-27, teaches that all of its formulations for a buffer and pH range carbetocin formulation stability evaluation are in isotonic NaCl. This would suggest to one of ordinary skill in the art to provide carbetocin formulations, which per the rejection of claim 47 above would have been obvious to include an anti-oxidant, to also comprise an agent such as NaCl to provide the formulation in an isotonic form. This is at least because isotonicity is relevant to administering formulations to a subject such as via intravenous route, to not disrupt the body physiology nor the transition of the active agent into the blood stream. Leonard, page 19, line 33 to page 20, line 2, also teaches that its solutions for parenteral administration may optionally contain “anti-oxidants, buffers, bacteriostats and/or solutes which render the formulation isotonic with the blood of the mammalian subject; . . . “, further suggesting adding solutes to adjust to isotonic state with the blood, that is, to add solute (such as NaCl) as an isotonicity agent.  Based on these teachings of Leonard, claim 50, the composition further comprising an isotonicity agent, would have been obvious. 
Claim 55 is directed to a kit comprising the liquid composition of claim 38 and a container for the composition, optionally with separate injection means, optionally with instructions for administration of the composition.  The optional language of the latter two phrases is interpreted to give no additional weight to, nor to limit the claims.  See MPEP 2111.04, which states in part, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”
Leonard, page 20, lines 2-8, states in part, “The formulations may be presented in unit-dose or multi-dose containers. . . .  Preferred unit dosage formulations are those containing a daily dose or unit, daily sub-dose, as described herein above, or an appropriate fraction thereof, of the active ingredient(s).”  
For any of the reasons above, claim 55 would have been obvious. Given the respective teachings, there would have been an extremely high expectation of success given that carbetocin already is marketed in containers, and Leonard evaluated its formulations at various pH values, including values bracketing what is claimed, in containers.

Response to Arguments
Applicant's arguments filed 10/16/20 have been fully considered but they are not persuasive. 
Leonard’s teachings, particularly of the best stability results in the pH range of 4.5 to 6.0 with a number of buffers effective to buffer in that advantageous pH range, provides a strong foundation for improving the stability of carbetocin formulations that are at and around the concentration of the aqueous solution for injection of DURATOCIN. 
Applicants premise their arguments upon acetate being Leonard’s “preferred” buffer, however this is at pH 5.0. Yet the claimed subject matter is for a composition where the pH is from 5.1 to 5.9.  Acetate buffer is not evaluated at pH 6.0 in Leonard, but separately citrate and phosphate buffers are evaluated, 
Based on the teachings of Leonard, and as set forth in the rejection above, it would not have been unreasonable to try, and/or to substitute, a citrate-phosphate buffer for the buffers evaluated in Leonard, at pH values between 4.5 and 6.0. In fact, based on the teachings of the applied references, for the reasons set forth in the rejection above, it would have been obvious to do so. That Leonard states acetate was preferred applies clearly to pH 5.0, not 6.0 where it was not even evaluated, nor any part of the intervening range between 5.0 and 6.0 that is close to pH 6.0, including relevantly that part of the claimed range of pH 5.1 to 5.9 closer to pH 6.0 than to pH 5.0. For the claimed range closest to pH 6.0, there simply is no basis to consider Leonard’s specific statements for acetate buffer at pH 5.0, rather to look to the buffers that afforded stability at pH 6.0 as well as other buffer systems encompassing the 4.5 to 6.0 range of Leonard.
Further regarding arguments against Mohan, Mohan is not only for “buffering a reaction in a biological system, see Remarks page 15, but as stated on page 14, last paragraph, includes use in “other biological applications” which read reasonably broadly encompasses therapeutic compositions intended for administering into a living biological subject.
Applicants argue that the Office Action’s mid-point of range analysis is flawed and irrelevant, and also disputes the Examiner’s alleged focus on “buffering capacity,” page 17.  These arguments are not persuasive because the Office Action provides reasonable rationales for combining the references, the Examiner particularly noting that considering a buffer system whose overall midpoint is closest to Leonard’s 4.5 to 6.0 pH range midpoint is not on its face unreasonable from the standpoint of one of ordinary skill in the art who wishes to evaluate additional buffers that operate between and close to pH 6.0, such person also recognizing the limitations of an acetate buffer effective range, the latter not extending to pH 6.0, see page 19 of Mohan, teaching acetate’s buffer range is 3.6 to 5.6, clearly not able to buffer effectively at the claimed pH 5.9 upper limit of pH. 
Regarding Applicants’ arguments against predictability, these are not persuasive because based on Leonard both citrate and phosphate buffers by themselves afforded stability at pH 6.0 that was close to that of acetate at pH 5.0, and MPEP 2143.02 states in part, “Obviousness does not require absolute 
 Regarding Applicants’ arguments that “the cited references do not provide the required expectation of success,” pages 19-20, which appears to apply to either the combination of Leonard with Shirley as well as of Leonard with Mohan, the rejection does articulate a reasonable expectation of success in the obvious to try rationale, see rejection above, and the application of holdings from the cited case law appears off target at least because in contrast with Honeywell here the Examiner is not making an internally inconsistent analysis. The strong and clear fact remains that Leonard showed the criticality of the pH 4.5 to 6.0 range for stability of carbetocin, so that buffers other than those that Leonard evaluated in that range, which have buffering capacity/ability in or overlapping that range, would reasonably be expected to afford stability to carbetocin, even though the exact level of that stability may have been yet undetermined. This provides a rational basis for predictability and application of inherency that differs from the situation in Honeywell.

3.	Claims 38, 47, 50-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO 2008/150305, Leonard et al., published 12/11/2008 (Leonard, previously cited) in view of Product Monograph DURATOCIN™ (Carbetocin Injection), 20 pages, March 2006 (Duratocin, previously cited and provided), and either US 2007/0249522, Shirley and Hora, published 10/25/2007 (SH) as applied to claim 38 for succinate buffers of claims 38, 47 and 50, or Mohan, Buffers, Calbiochem 2003, 37 pages (Mohan), as applied to claims 38, 47 and 50 for citrate-phosphate buffer, and further in view of  Izutsu, Chapter 22 of Therapeutic Proteins Methods and Protocols, Ed. Smales and James, 2005, Humana Press, pages 287-292 (Izutsu, previously cited and provided).
The teachings of Leonard, DURATOCIN, SH and Mohan as they are relevant to claim(s) 38, 47 and 50 are given previously in this office action and are fully incorporated here. 
Neither Leonard, DURATOCIN, SH and Mohan teach the specific limitations of claims 51-54 regarding isotonicity agent inclusion at the claimed concentrations. 

Regarding claims 50 (further comprising an isotonicity agent) and 52 (wherein the concentration of the isotonicity agent is from 5 mg/mL to 75 mg/mL), Izutsu, Table 2, teaches mannitol and sorbitol as examples of a polyol tonicity modifier (synonymous with agent), used at a typical concentration of 10-100 mg/mL, indicating a solution type composition, this typical concentration range substantially overlapping that of claim 52.
Claim 51 is directed to wherein the isotonicity agent is mannitol, Izutsu, Table 2, teaches mannitol and sorbitol as two examples of a polyol tonicity modifier (synonymous with agent), used at a typical concentration of 10-100 mg/mL, indicating a solution type composition. It would have been obvious to select mannitol as an isotonicity agent because Izutsu provides a short list of typical polyol tonicity modifiers, and when combined with Leonard’s approach to formulating an isotonic composition comprising carbetocin with NaCl, a salt-class tonicity modifier also taught by Izutsu, it would have been a matter of simple substitution of one type of tonicity modifier for another to select which one is preferred for a particular formulation that may comprise other excipients such as set forth by Izutsu. One of ordinary skill in the art would recognize that the choices would result in different relative stabilities for the peptide of interest, here carbetocin, and would have reasonably conducted routine optimization of a result-effective variable given the teachings of Izutsu. This also applies to the other claimed combinations of excipients of classes found in Izutsu.
Regarding claims 53 and 54, also considering and incorporated the bases for rejection of claims 38, 47 and 50 set forth in the sections above, Izutsu teaching in Table 2 and elsewhere the typical additions to stabilize proteins of tonicity modifier (synonymous with agent), and buffers (synonymous with buffering agent), the other components per above taught and suggested by Leonard and Duratocin. Further regarding the “a pH adjusting agent” Leonard clearly teaches this, see page 27, line 2, page 41 
 Given Izutsu’s teachings of the benefits of the above-noted and claimed excipient additives and Izutsu’s approach to improving the stability of therapeutic proteins by chemical and physical methods, one of ordinary skill in the art would have routinely evaluated these additives in various combinations toward optimizing a particular formulation.  It is not inventive to merely formulate with known additives to achieve a reasonably expected result based upon an improved formulation that includes such known additives. Here, it would have been obvious to modify the formulation of Leonard which emphasizes the importance of pH between 4.5 and 6.0 for carbetocin with the isotonicity agents of Izutsu within Izutsu’s taught ranges, to further improve the formulations taught and suggested by Leonard, at and around the standard commercial concentrations of DURATOCIN, to obtain improved stability of DURATOCIN’s aqueous liquid formulation along the lines of the results of Leonard.
There would have been a reasonable expectation of success given the teachings of Izutsu including how to approach stabilization formulation, see section 3, and these claims would have been obvious over these combined references.

Response to Arguments
Applicants’ arguments filed 10/16/2020 have been fully considered but they are not persuasive. 
Applicants refer back to alleged deficiencies of the above combinations of references that do not include Izutsu.
The Responses above are incorporated to overcome Applicants’ arguments applied to the rejection under this section.

CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.F./
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658